We are in the midst of a great revolution — a revolution in Israel’s standing among the nations. It is happening because so many countries around the world have finally woken up to what Israel can do for them. Those countries now recognize what brilliant investors like Warren Buffett and great companies like Google and Intel have recognized and known for years, that is, that Israel is the innovation nation, the place for cutting-edge technology in agriculture, in water, in cybersecurity, in medicine, in autonomous vehicles. You name it, we have got it.
Those countries now also recognize Israel’s exceptional capabilities in fighting terrorism. In recent years, Israel has provided intelligence that has prevented dozens of major terrorist attacks around the world. We have saved countless lives. Members may not know it, but their Governments do. And they are working closely together with Israel to keep their countries and its citizens safe.
I stood here last year, at this rostrum, and I spoke about that profound change in Israel’s standing around the world (see A/71/PV.14). Just look at what has happened since. In one year, hundreds of Presidents, Prime Ministers, Foreign Ministers and other leaders have visited Israel — many for the first time. Of those many visits, two were truly historic. In May, President Trump became the first American President to include Israel in his first visit abroad. President Trump stood at the Western Wall, at the foot of the Temple Mount, where the Jewish people’s temples stood for nearly 1,000 years. When the President touched those ancient stones, he touched our hearts forever.
In July, Prime Minister Modi became the first Indian Prime Minister to visit Israel. Some here may have seen the pictures. We were on a beach in Hadera. We rode together in a Jeep outfitted with a portable desalination device that some thriving Israeli entrepreneur invented. We took off our shoes, waded into the Mediterranean and drank seawater that had been purified only a few minutes earlier. We imagined the endless possibilities for Israel, for India and for all of humankind.
In the past year, Israel has hosted many world leaders. I had the honour of representing my country on six different continents in one year. I went to Africa, where I saw Israeli innovators increasing crop yields, turning air into water, fighting AIDS. I went to Asia, where we deepened our relations with China and Singapore, and expanded our cooperation with our Muslim friends in Azerbaijan and Kazakhstan. I went to Europe, where, in London and Paris, Thessaloniki and Budapest we enhanced our security and economic ties. I went to Australia, becoming the first Israeli Prime Minister to visit our great allies down under. And just last week, I went to South America, visiting Argentina and Colombia, and then I went on to Mexico — becoming, if members can believe it, the first Israeli Prime Minister to visit Latin America. After 70 years, the world is embracing Israel, and Israel is embracing the world.
In one year, I visited six continents. It is true that I have not yet visited Antarctica, but I want to go there too, because I have heard that penguins are also enthusiastic supporters of Israel. Members laugh. But penguins have no difficulty recognizing that some things are black or white, are right or wrong. Unfortunately, when it comes to United Nations decisions about Israel, that simple recognition is too often absent. It was absent last December, when the Security Council adopted anti-Israel resolution 2334 (2016), which set back the cause of peace.
It was absent last May, when the World Health Organization — one has to listen to this — adopted a Syrian-sponsored draft resolution that criticized Israel for health conditions on the Golan Heights. As the great John McEnroe would say, “You cannot be serious!” That is preposterous. Syria has barrel-bombed, starved, gassed and murdered hundreds of thousands of its own citizens, and wounded millions more, while Israel has provided life-saving medical care to thousands of Syrian victims of that very same carnage. Yet who does the World Health Organization criticize? Israel.
Is there no limit to United Nations absurdities when it comes to Israel? Apparently not, because in July, UNESCO declared the Tomb of the Patriarchs in Hebron a Palestinian World Heritage Site. That is worse than fake news; that is fake history. While it is true that Abraham, the father of both Ishmael and Isaac, is buried there, so are Isaac, Jacob, Sarah, Rebecca and Leah — who just happen to be patriarchs and matriarchs of the Jewish people. Members will not read about that in the latest UNESCO report. But if members want to read about it, they can in a somewhat weightier publication. It is called the Bible. I highly recommend it. I hear it got four and a half out of five stars on Amazon, and it is a great read. I read it every week.
Let me now be serious. Despite the absurdities, despite the repetition of those farcical events, there is change. Slowly, but surely, there are signs of positive change — even at the United Nations. I very much appreciate the statement of the Secretary-General, indicating that denying Israel’s right to exist is anti-Semitism — pure and simple. That is important, because for too long the epicentre of global anti-semitism has been right here at the United Nations. And while it
may take many years, I am absolutely confident that the revolution of Israel’s ties with individual nations will ultimately be reflected here in this Hall of nations. I say that because there is also a marked change in the position of some of our key friends. Thanks to President Trump’s unequivocal support for Israel in this organ, that positive change is gathering force. I thank President Trump for supporting Israel at the United Nations, and I thank Ambassador Nikki Haley for her support. I thank them for speaking the truth about Israel.
Here at the United Nations we must also speak the truth about Iran, as President Trump did so powerfully this morning. I served as Ambassador to the United Nations and I am a long-serving Israeli Prime Minister, so I have listened to countless speeches in this Hall. But I can say this — none were bolder, none were more courageous and forthright, than the one delivered by President Trump today. President Trump rightly called the nuclear deal with Iran “an embarrassment”. I could not agree with that more. Here is why — Iran vows to destroy my country every day. That vow was repeated by its Chief of Staff the other day. Iran is conducting a campaign of conquest across the Middle East. And Iran is developing ballistic missiles to threaten the entire world.
Two years ago, I stood here and explained why the Iranian nuclear deal not only did not block Iran’s path to the bomb, but actually paved it. That is because the restrictions placed on Iran’s nuclear programme have what is called a “sunset clause”. Let me explain what that term means. It means that in a few years those restrictions will be automatically removed, not by a change in Iran’s behaviour, not by a lessening of its terror or its aggression, but merely by a change in the calendar. I warned that when that sunset came, a dark shadow would be cast over the entire Middle East and the world — because Iran would then be free to enrich uranium on an industrial scale, placing it on the threshold of a massive arsenal of nuclear weapons.
That is why I said two years ago that the greater danger was not that Iran would rush to a single bomb by breaking the deal, but that Iran would be able to build many bombs by keeping the deal. In the past few months we have all seen how dangerous even a few nuclear weapons can be in the hands of a small rogue regime. Imagine the danger of hundreds of nuclear weapons in the hands of a vast Iranian Islamist empire, with the missiles to deliver them anywhere on Earth. I know that there are those who still defend the dangerous deal with Iran, arguing that it will block Iran’s path to the bomb. That is exactly what they said about the nuclear deal with North Korea, and we all know how that turned out. Unfortunately, if nothing changes, this deal will turn out exactly the same way.
That is why Israel’s policy regarding the nuclear deal with Iran is very simple — change it or cancel it, fix it or nix it. Nixing the deal means restoring massive pressure on Iran, including crippling sanctions, until Iran fully dismantles its nuclear-weapon capabilities. Fixing the deal requires many things, among them inspecting military sites and any other site that is suspect, and penalizing Iran for every violation. Above all, fixing the deal means getting rid of the sunset clause. Beyond fixing this bad deal, we must also stop Iran’s development of ballistic missiles and roll back its growing aggression in the region.
I remember we have had these debates. As members know, I took a fairly active role in them. Many supporters of the deal naively believed that it would somehow moderate Iran and make it a “responsible” member of the international community. I strongly disagreed. I warned that, when the sanctions on Iran would be removed, Iran would behave like a hungry tiger unleashed — not joining the community of nations, but devouring nations one after the other. That is precisely what Iran is doing today. From the Caspian Sea to the Mediterranean Sea, from Tehran to Tartus, an Iranian curtain is descending across the Middle East. Iran spreads that curtain of tyranny and terror over Iraq, Syria, Lebanon and elsewhere. And it pledges to extinguish the light of Israel. Today I have a simple message for Ayatollah Khamenei, the dictator of Iran: the light of Israel will never be extinguished.
Those who threaten us with annihilation put themselves in mortal peril. Israel will defend itself with the full force of our arms and the full power of our convictions. We will act to prevent Iran from establishing permanent military bases in Syria for its air, sea and ground forces. We will act to prevent Iran from producing deadly weapons, in Syria or in Lebanon, for use against us. And we will act to prevent Iran from opening new terror fronts against Israel along our northern border. As long as Iran’s regime seeks the destruction of Israel, Iran will face no fiercer enemy than Israel.
But I also have a message today for the people of Iran, who are not our enemy. They are our friends. One day my Iranian friends will be free from the evil regime that terrorizes them, hangs gays, jails journalists, tortures political prisoners and shoots innocent women like Neda Soltani, leaving her choking on her own blood on the streets of Tehran. I have not forgotten Neda, and I am sure that neither have members. When the day of liberation for the people of Iran finally comes, the friendship between our two ancient peoples will surely flourish once again.
Israel knows that we are not alone in confronting the Iranian regime. We stand shoulder to shoulder with those in the Arab world who share our hopes for a brighter future. We have made peace with Jordan and Egypt, whose courageous President, Mr. Abdel Fattah Al Sisi, I met here last night. I appreciate President Al Sisi’s support for peace, and I hope to work closely with him and other leaders in the region to advance peace. Israel is committed to achieving peace with all of our Arab neighbours, including the Palestinians.
Yesterday President Trump and I discussed all of this at great length. I appreciate President Trump’s leadership, his commitment to stand by Israel’s side, his commitment to advance a peaceful future for all. Together, we can seize the opportunities for peace and together we can confront the great dangers of Iran. The remarkable alliance between the United States and Israel has never been stronger and never been deeper. Israel is deeply grateful for the support of the Trump Administration, the American Congress and the American people.
In this year of historic visits and historic anniversaries, Israel has much to be grateful for. A hundred and twenty years ago, Theodor Herzl convened the first Zionist Congress to transform our tragic past into a brilliant future by establishing the Jewish State. One hundred years ago, the Balfour Declaration advanced Herzl’s vision by recognizing the right of the Jewish people to a national home in our ancestral homeland. Seventy years ago, the United Nations further advanced that vision by adopting resolution 181 (II), supporting the establishment of a Jewish State. Fifty years ago, we reunited our eternal capital — Jerusalem — achieving a miraculous victory against those who sought to destroy our State. Theodor Herzl was our modern Moses, and his dream has come true. We have returned to the promised land, revived our language, ingathered our exiles and built a modern, thriving democracy.
Tomorrow evening Jews around the world will celebrate Rosh Hashanah, the beginning of our new year. It is a time of reflection, and we look back with wonder at the remarkable and miraculous rebirth of our nation. We look ahead with pride to the remarkable contributions Israel will continue to make to all nations. A simple look around will reveal those contributions every day — in the food people eat, the water they drink, the medicines they take, the cars they drive, the cell phones they use and in so many other ways that are transforming our world. It can be seen in the smile of an African mother in a remote village who, thanks to an Israeli innovation, no longer must walk eight hours a day to bring water to her children. It can be seen in the eyes of an Arab child who has flown to Israel to undergo a lifesaving heart operation. And it can be seen in the faces of the people in earthquake-stricken Haiti and Nepal, who are rescued from the rubble and given new life by Israeli doctors.
As the prophet Isaiah said: “I have made you a light unto the nations, to be My salvation to the ends of the Earth.” Today, 2,700 years after Isaiah spoke those prophetic words, Israel is becoming a rising power among the nations. And, at long last, its light is shining across the continents, bringing hope and salvation to the ends of the Earth. Happy new year from Israel.